UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 9, 2007 ALLIANCEBERNSTEIN L.P. (Exact name of registrant as specified in its charter) Delaware 000-29961 13-4064930 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1345 Avenue of the Americas, New York, New York 10105 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-969-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 7. Regulation FD Item 7.01. Regulation FD Disclosure. AllianceBernstein L.P. is furnishing a news release issued on October 9, 2007, in which it announced preliminary assets under management as of September 30, 2007 and information concerning its third quarter 2007 earnings conference call (“News Release”).The News Release is attached hereto as Exhibit 99.01. Section 9. Financial Statements and Exhibits Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 99.01 News Release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ALLIANCEBERNSTEIN L.P. Dated:October 9, 2007 By: /s/ Robert H. Joseph, Jr. Robert H. Joseph, Jr. Senior Vice President and Chief Financial Officer
